PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/624,111
Filing Date: 15 Jun 2017
Appellant(s): Chang et al.



__________________
Todd A. Spears
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/06/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-26, 32-33, 41-42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Griffin et al. (US 7,001,369) (“Griffin”).
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Sahota (US 4,581,017).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Hovda et al. (US 7,131,969) (“Hovda”).
(3) Response to Argument
Appellant argues that Griffin “does not teach, show, or contemplate, a balloon catheter being able to traverse along the guide catheter while the deformable region is self-supportable in both the first position and the second position…to the extent that Griffin et al. discusses a reinforcing member being able to ‘remember’ its desired shape after deformation to another shape, this does not constitute a teaching, disclosure, or even contemplation of the subject matter of claim 21 identified above.  Reading such subject matter from Griffin et al. is clearly 
In response to Appellant’s hindsight argument, examiner disagrees; so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner maintains that Griffin’s shape memory alloy guide member 26 (guide member) may have a length that allows it to be disposed over the majority of the length of the inner tubular member 24 (C7L7-10), therefore when 26 changes [and holds] shape, so does 24, with the balloon dilator being inserted within (C4L40-47).  Whether or not the intent was to hold the balloon dilator at certain angles is immaterial to the fact that this is the result of Griffin; with the balloon dilator inserted in the lumen of 24, and with a shape memory guide member 26 disposed over this lumen, when the shape memory guide member 26 changes and holds shapes (positions) the balloon dilator within has no route but to follow the shape of the guide member 26.
Appellant also argues that the assembly of Griffin does not teach that the balloon catheter may traverse the lumen of inner tubular member while reinforcing member maintains either the first position or the second position.  Examiner maintains the rejection and further provides evidence from the record that supports the shape memory alloy steerable guide member guiding the dilation catheter (balloon catheter) along these first or second positions held by the guide member.  The dilation catheter would not be a straight or inflexible catheter as Appellant’s argument necessitates.  The tortuous anatomy as well as the use of guide wires 
(4) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEANNA K HALL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                 
/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR